Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO
CREDIT AGREEMENT

 

This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment No. 2”), dated as of
December 20, 2018, is entered into by and among ORCC Financing II LLC, a
Delaware limited liability company (the “Borrower”), NATIXIS, NEW YORK BRANCH,
as administrative agent (in such capacity, the “Administrative Agent”), STATE
STREET BANK AND TRUST COMPANY, as collateral agent, collateral administrator and
custodian (in such capacities, respectively, the “Collateral Agent,” “Collateral
Administrator” and “Custodian”), CORTLAND CAPITAL MARKET SERVICES LLC, as
document custodian (the “Document Custodian”), and the lenders identified on the
signature pages hereto (the “Lenders”).

 

A.                                    The Borrower, the Administrative Agent,
the Collateral Agent, the Collateral Administrator, the Custodian, the Document
Custodian and the Lenders are parties to that certain Credit Agreement, dated as
of May 22, 2018 (as amended by the Amendment to the Credit Agreement, dated as
of October 10, 2018 (“Amendment No. 1”), the “Existing Credit Agreement” and, as
amended or modified and in effect from time to time, the “Credit Agreement”);
and

 

B.                                    The Borrower has requested that the
Administrative Agent and the Lenders agree to certain modifications to the
Existing Credit Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

Section 1.  Definitions; Rules of Interpretation.  All capitalized terms not
otherwise defined herein are used as defined in the Credit Agreement.  The
rules of interpretation set forth in Article I of the Credit Agreement shall
apply as if fully set forth herein, mutatis mutandis.

 

Section 2.  Amendments to the Credit Agreement.  As of the Effective Date (as
defined below), the Existing Credit Agreement shall be amended as follows:

 

2.1.                            The definition of “Borrowing” in Article I of
the Existing Credit Agreement is hereby amended by deleting it in its entirety
and replacing it with the below:

 

“‘Borrowing’ means the borrowing of a Loan pursuant to Section 2.2.”

 

2.2.                            The definition of “Concentration Limitations” in
Article I of the Existing Credit Agreement is hereby amended by deleting it in
its entirety and replacing it with the below:

 

‘“Concentration Limitations” means limitations that are satisfied if, as of
(i) the date of  each origination, acquisition or contribution of a debt
obligation, (ii) each applicable Borrowing Date and (iii) the date of a
Permitted Distribution in connection with a Permitted Securitization, after
giving effect to such distribution, any related prepayment of Loans from the
proceeds of such

 

--------------------------------------------------------------------------------



 

sale pursuant to Section 2.7(h) and any sales in connection with a Permitted
Securitization pursuant to Section 10.1(a)(v),  in each case, in the aggregate,
the Maximum Principal Balance of the Collateral Loans owned (or, in relation to
a proposed acquisition, origination or contribution of a Collateral Loan,
proposed to be owned) by the Borrower comply with all of the requirements set
forth below, calculated as a percentage of Total Capitalization (unless
otherwise specified) and in each case in accordance with the procedures set
forth in Section 1.3:

 

(a)                                 not more than 12.5% consist of Collateral
Loans with Obligors in any one S&P Industry Classification, except that, without
duplication, (i) up to 15.0% may consist of Collateral Loans with the Obligor in
each of the largest and second largest S&P Industry Classification (other than
“Oil, Gas & Consumable Fuels”);

 

(b)                                 not more than 5.0% consist of obligations of
any one Obligor (and Affiliates thereof); provided that up to four Obligors (and
their respective Affiliates) may each constitute up to 8.0%;

 

(c)                                  not more than 25.0% consist of First Lien
Last Out and Second Lien Loans; provided that not more than 10.0% may consist of
Second Lien Loans;

 

(d)                                 not more than 10.0% consist of Fixed Rate
Obligations;

 

(e)                                  not more than 25.0% consist of Eligible
Cov-Lite Loans;

 

(f)                                   not more than 15.0% consist of DIP Loans;

 

(g)                                  not more than 10.0% consist of Current Pay
Obligations;

 

(h)                                 not more than 10.0% consist of Collateral
Loans that permit the payment of interest to be made less frequently than
quarterly;

 

(i)                                     not more than 15.0% consist of Revolving
Collateral Loans and the unfunded portion of Delayed Funding Loans;

 

(j)                                    not more than 10.0% consist of Discount
Loans;

 

(k)                                 the Aggregate Participation Exposure is not
more than 20.0%;

 

(l)                                     (i) not less than 85.0% of the Principal
Balance of Collateral Loans may consist of Cash or obligations of Obligors
Domiciled in the United States or Canada, and (ii) not more than the percentage
listed below may consist of Collateral Loans whose Obligors are Domiciled in the
country or countries set forth opposite each such percentage:

 

% Limit

 

Country or Countries

15.0

%

all countries (in the aggregate) other than the United States;

10.0

%

Canada

5.0

%

all countries (in the aggregate) other than the United States, Canada and the
United Kingdom;

 

2

--------------------------------------------------------------------------------



 

% Limit

 

Country or Countries

2.5

%

any individual Group I Country;

2.0

%

all Group II Countries in the aggregate;

2.0

%

all Group III Countries in the aggregate;

 

(m)                             not more than 20.0% consist of Collateral Loans
with an S&P Rating of “CCC+” or below;

 

(n)                                 not more than 10.0% shall consist of
Collateral Loans whose Obligors have a trailing twelve month EBITDA of less than
$12,500,000, as measured at the time of such acquisition, origination or
contribution based on the most recent financial information provided by the
Obligor and relied upon for the Services Provider’s investment decision; and

 

(o)                                 not more than 5.0% shall consist of Long
Dated Loans.”

 

2.3.                            Article I of the Existing Credit Agreement is
hereby amended by inserting the following new definition of “Permitted
Distribution” immediately after the definition of “Percentage Share”:

 

“‘Permitted Distribution’ means any of the following:

 

(a)                                 a distribution made pursuant to Sections 6.4
or 9.1; or

 

(b)                                 a distribution to the Parent from the
proceeds of the sale of Collateral Loans in connection with a Permitted
Securitization, so long as (x) after giving effect to such distribution and to
any related prepayment of Loans from the proceeds of such sale pursuant to
Section 2.7(h), (i) no Event of Default or Default is in effect or would result
from such distribution and any related prepayment of Loans and (ii) the Senior
Advance Rate Test, each Collateral Quality Tests, the Concentration Limitations,
the requirements of Section 5.37 are satisfied and the Coverage Tests are
satisfied, (y) the Administrative Agent has confirmed in writing to the Borrower
that it is reasonably satisfied that the requirements set forth in clause
(x) hereof are satisfied, and (z) the Borrower gives at least two Business Days’
notice concerning such distribution to the Agents and S&P (which notice shall
contain a certificate of an Authorized Officer of the Borrower certifying as to
the satisfaction of the requirements set forth in sub-clause (x) above with
respect to such distribution).”

 

2.4.                            The definition of “Key Person Event” in
Article I of the Existing Credit Agreement is hereby amended by deleting it in
its entirety and replacing it with the below:

 

““Key Person Event” shall be deemed to have occurred on any date on which two
out of the four of (i) Marc S. Lipschultz (ii) Craig W. Packer (iii) Alan J.
Kirshenbaum and (iv) Douglas I. Ostrover are no longer employee(s),
principal(s) or partner(s) of, the Services Provider or any Affiliate thereof
(the occurrence such event, a “Key Person Trigger”) and such persons have not
been replaced by

 

3

--------------------------------------------------------------------------------



 

a person approved in writing by the Administrative Agent (an “Approved
Replacement”) in accordance with the process described below by the Proposal End
Date (as defined below).  The Borrower shall provide prompt notice to S&P and
the Agents of the occurrence of a Key Person Trigger and the Services Provider
may propose a replacement for a Key Person on any date up to and including the
date that is 75 days after the occurrence of a Key Person Trigger (such date,
the “Proposal End Date”).  If the Services Provider proposes a replacement, the
Administrative Agent shall have 20 days from the date of its receipt of the
written proposal to reject, based upon reasonable grounds, the Services
Provider’s proposal in writing (each such period, an “Objection Period”).  If
the Administrative Agent does not reject such proposed replacement in writing
within such Objection Period pursuant to the immediately preceding sentence,
such replacement shall be deemed to be approved.  In the event any proposed
replacement is rejected in writing by the Administrative Agent, the Services
Provider may propose additional replacements pursuant to the foregoing process;
provided that, if such additional proposed replacement has been objected to by
the Administrative Agent during the applicable Objection Period in accordance
with the foregoing, then (until a replacement has been approved) the Services
Provider may continue to propose replacements until the Proposal End Date.  For
purposes of this definition, the Administrative Agent shall act at the direction
of the Majority Lenders.”

 

2.5.                            Section 2.7(d)(y) and Section 2.7(d)(i)(B) are
each hereby amended by deleting the phrase “that is not a Quarterly Payment
Date”.

 

2.6.                            Article II of the Existing Credit Agreement is
hereby amended by adding the following new Section 2.7(h) immediately after
Section 2.7(g):

 

“(h)                           The Borrower may effect a prepayment of all or
any portion of the Loans then outstanding pursuant to Section 2.7(d) from the
proceeds of the sale of Collateral Loans in connection with a Permitted
Securitization.  The Borrower may effect a Permitted Distribution from the
proceeds of the sale of Collateral Loans in connection with a Permitted
Securitization if the Borrower has first effected a prepayment of a portion of
the Loans then outstanding from such proceeds pursuant to Section 2.7(d) in an
amount sufficient to satisfy the requirements of sub-clause (x) of clause (b) of
the definition of Permitted Distribution.”

 

2.7.                            Article V of the Existing Credit Agreement is
hereby amended by deleting Section 5.29 and replacing it in its entirety with
the below:

 

“Section 5.29                       Limitation on Dividends. The Borrower will
not declare or make any direct or indirect distribution, dividend or other
payment to any person on account of any Equity Interests in, or ownership of any
similar interests or securities of the Borrower, except for Permitted
Distributions.”

 

4

--------------------------------------------------------------------------------



 

2.8.                            Article VI of the Existing Credit Agreement is
hereby amended by (i) deleting the word “and” at the end of Section 6.4(g),
(ii) deleting the period at the end of Section 6.4(h) and replacing it with “;
and” and (iii) adding the below new Section 6.4(i) immediately after
Section 6.4(h):

 

“(i)                               to the Borrower or for payment as directed by
the Borrower, including to make a distribution to the Parent.”

 

2.9.                            Section 8.2 of the Existing Credit Agreement is
hereby amended by deleting the references to “Section 2.6” therein and replacing
such references with references to “Section 2.7”.

 

2.10.                     Section 9.1 of the Existing Credit Agreement is hereby
amended by deleting the references to “Section 2.6” therein and replacing such
references with references to “Section 2.7”.

 

2.11.                     Article X of the Existing Credit Agreement is hereby
amended by deleting Section 10.1(a)(v) and replacing it in its entirety with the
below:

 

(v)                                 Discretionary Sales. The Borrower or the
Services Provider on behalf of the Borrower may at any time direct the
Collateral Agent in writing to sell any Collateral Loan that is not covered by
another provision of this Section 10.1; provided that such sale shall be
permitted only so long as (i) the Aggregate Principal Balance of all such
Collateral Loans (excluding CCC Collateral Loans that at the time of the
commitment to sell constituted CCC Excess) sold during the preceding period of
twelve calendar months (or, for the first twelve calendar months after the
Closing Date, during the period commencing on the Closing Date) is not greater
than 25% of Total Capitalization, as of the first day of such twelve calendar
month period (or as of the Closing Date, as the case may be) or (ii) such sale
is in connection with a Permitted Securitization (including, for the avoidance
of doubt, sales to an Affiliate of the Borrower that is not the issuer or debtor
in the Permitted Securitization in amounts necessary to satisfy clause (x) of
the definition of Permitted Distribution) and after giving effect to such sale,
the requirements of Section 5.37 are satisfied as of such date. Any written
direction given by the Borrower or the Services Provider on behalf of the
Borrower to the Collateral Agent that pursuant to this clause (v) shall be
deemed a representation and certification by the Borrower or the Services
Provider on behalf of the Borrower to the Collateral Agent this clause (v) has
been satisfied

 

2.12.                     Article X of the Existing Credit Agreement is hereby
amended by deleting Section 10.1(c) and replacing it in its entirety with the
below:

 

“(c)  Sales for Cash of Collateral Loans.  All sales of Collateral Loans or any
portion thereof pursuant to this Section 10.1 shall be for Cash on a
non-recourse basis, which shall be deemed Principal Proceeds for all purposes
hereunder; provided that if such sale is in connection with a Permitted
Securitization pursuant to Section 10.1(a)(v), a portion of the purchase price
equal to the amount of Permitted Distribution that the Borrower may distribute
to the Parent in

 

5

--------------------------------------------------------------------------------



 

accordance with Section 5.29 may be paid by means of proper accounting entries
being entered upon the accounts and records of the Permitted Securitization’s
issuer, the Borrower and Parent to evidence the purchase of subordinated notes
by the Parent from the Permitted Securitization’s issuer in the amount of such
Permitted Distribution, netted against the purchase of Collateral Loans by the
Permitted Securitization’s issuer from the Borrower in the amount of such
Permitted Distribution netted against such Permitted Distribution by the
Borrower to the Parent.”

 

2.13.                     Section 12.4 of the Existing Credit Agreement is
hereby amended by deleting the references to “Section 2.6” therein and replacing
such references with references to “Section 2.7”.

 

Section 3.  Conditions Precedent.  This Amendment No. 2 shall become effective
on the first date on which each of the following conditions precedent have been
satisfied (such date, the “Effective Date”):

 

3.1.                            The Agents shall have received counterparts of
this Amendment No. 2, duly executed and delivered by all of the parties hereto.

 

3.2.                            The Agents shall have received a certificate of
an Authorized Officer of the Borrower:

 

3.2.1                     to the effect that, as of the date of this Amendment
No. 2, (A) subject to any conditions that are required to be satisfactory or
acceptable to any Agent, all conditions set forth in this Section 3 have been
fulfilled; (B) all representations and warranties of the Borrower set forth in
this Amendment No. 2, the Credit Agreement and each of the other Loan Documents
are true and correct in all material respects; and (C) no Default has occurred
and is continuing;

 

3.2.2                     certifying as to and attaching (A) its Constituent
Documents; (B) the incumbency and specimen signature of each of its Authorized
Officers authorized to execute this Amendment No. 2; and (C) a good standing
certificate from its state or jurisdiction of incorporation or organization and
any other state or jurisdiction in which it is qualified to do business in which
the failure to be so qualified would reasonably be expected to have a Material
Adverse Effect; and

 

3.2.3                     certifying that the Borrower does not have outstanding
debt prior to the date of this Amendment No. 2 other than under the Loan
Documents, and is not at such time party to any interest rate hedging agreements
or currency hedging agreements.

 

Notwithstanding the foregoing, the obligation of any Lenders to make a Loan
shall be subject to the requirements of the Loan Documents, including, without
limitation, Article II and Article III of the Credit Agreement.

 

Section 4.  Miscellaneous.

 

4.1.                            Amendment No.2 is a “Loan Document”.  This
Amendment No. 2 is a Loan Document and all references to a “Loan Document” in
the Credit Agreement and the other Loan

 

6

--------------------------------------------------------------------------------



 

Documents (including all such references in the representations and warranties
in the Credit Agreement and the other Loan Documents) shall be deemed to include
this Amendment No. 2.

 

4.2.                            References to the Credit Agreement and other
Loan Documents.  Upon the effectiveness of this Amendment No. 2, each reference
in the Credit Agreement or any other Loan Document to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to the Credit Agreement or such Loan Document as amended hereby, and
each reference to the Credit Agreement or such Loan Document in any other
document, instrument or agreement executed and/or delivered in connection with
the Credit Agreement or such Loan Document shall mean and be a reference to the
Credit Agreement or such Loan Document as amended hereby.

 

4.3.                            Representations and Warranties.  The Borrower
hereby represents and warrants that (i) this Amendment No. 2 is the legal, valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, and (ii) no Event of Default or Default exists.

 

4.4.                            Covenants, Representations and Warranties. The
Borrower, by executing this Amendment No. 2, hereby reaffirms, in all material
respects, the representations and warranties made by it in the Credit Agreement
and in the other Loan Documents (except that any representation or warranty
which by its terms is made as of an earlier date shall be true and correct in
all material respects as of such earlier date, and except to the extent of
changes in facts or circumstances that have been disclosed to the Lenders and do
not constitute an Event of Default or a Default under the Credit Agreement or
any other Loan Document).

 

4.5.                            Reaffirmation of Obligations.  The Borrower
(a) acknowledges and consents to all of the terms and conditions of this
Amendment No. 2, (b) affirms all of its obligations under the Loan Documents,
and (c) agrees that this Amendment No. 2 and, except as expressly provided
hereby, all documents executed in connection herewith do not operate to reduce
or discharge the Borrower’s obligations under the Loan Documents.

 

4.6.                            Security Interests.  The Borrower (a) affirms
that each of the Liens granted in or pursuant to the Loan Documents are valid
and subsisting and (b) agrees that this Amendment No. 2 and all documents
executed in connection herewith shall in no manner impair or otherwise adversely
affect any of the Liens granted in or pursuant to the Loan Documents.

 

4.7.                            No Other Changes.  Except as specifically
amended by this Amendment No. 2, the Credit Agreement, the other Loan Documents
and all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

 

4.8.                            No Waiver.  The execution, delivery and
effectiveness of this Amendment No. 2 shall not operate as a waiver of any
right, power or remedy of any Agent or any Lender under the Credit Agreement,
the other Loan Documents or any other document, instrument or agreement executed
in connection therewith, nor constitute a waiver of any provision contained
therein, except as specifically set forth herein.

 

7

--------------------------------------------------------------------------------



 

4.9.                            Governing Law.

 

4.9.1                     THIS AMENDMENT NO. 2 AND THE OTHER LOAN DOCUMENTS AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK.

 

4.9.2                     Any legal action or proceeding with respect to this
Amendment No. 2 or any other Loan Document and any action for enforcement of any
judgment in respect thereof may be brought in the courts of the State of New
York sitting in the Borough of Manhattan or of the United States of America for
the Southern District of New York, and, by execution and delivery of this
Amendment No. 2, each party hereto hereby accepts for itself and in respect of
its property, generally and unconditionally, the non-exclusive jurisdiction of
the aforesaid courts and appellate courts from any thereof. Each party hereto
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the hand delivery, or mailing of
copies thereof by registered or certified mail, postage prepaid, to each party
hereto at its respective address on the signature pages hereto. Each party
hereto hereby irrevocably waives, to the extent permitted by applicable law, any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Amendment No. 2 or any other Loan Document brought in the courts referred to
above and hereby further irrevocably waives, to the extent permitted by
applicable law, and agrees not to plead or claim in any such court that any such
action or proceeding brought in any such court has been brought in an
inconvenient forum. Nothing herein shall affect the right of either Agent, any
Lender, any holder of a Note to serve process in any other manner permitted by
law or to commence legal proceedings or otherwise proceed against the Borrower
in any other jurisdiction.

 

4.10.                     Waiver of Jury Trial. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT NO. 2
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

4.11.                     Successors and Assigns.  This Amendment No. 2 shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors and assigns as provided in the Credit Agreement.

 

4.12.                     Headings.  Section headings are for convenience of
reference only and shall in no way affect the interpretation of this Amendment
No. 2.

 

4.13.                     Multiple Counterparts.  This Amendment No. 2 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same agreement, and any of the parties hereto may execute
this Amendment No. 2 by signing any such counterpart.  Delivery of an executed
counterpart of a signature page of this Amendment No. 2 by telecopy or in
electronic (i.e., “pdf”) format shall be effective as delivery of a manually
executed counterpart of this Amendment No. 2.

 

8

--------------------------------------------------------------------------------



 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW.

 

9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed as of the day and year first above written.

 

 

ORCC FINANCING II LLC,

 

as Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Agents:

 

 

 

NATIXIS, NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

STATE STREET BANK AND TRUST COMPANY,

 

as Collateral Agent, Collateral Administrator and Custodian

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

CORTLAND CAPITAL MARKET SERVICES LLC,

 

as Document Custodian

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Second  Amendment

 

--------------------------------------------------------------------------------



 

Lenders:

 

 

VERSAILLES ASSETS LLC,

 

as a Revolving Lender and a Term Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

GREAT AMERICAN INSURANCE COMPANY,

 

as a Term Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Second  Amendment

 

--------------------------------------------------------------------------------



 

 

GREAT AMERICAN LIFE INSURANCE COMPANY,

 

as a Term Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Second  Amendment

 

--------------------------------------------------------------------------------



 

 

SOCIÈTÈ GÈNÈRALE,

 

as a Revolving Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------